Atkinson, Justice.
At an interlocutory hearing of an application for injunction, in which a restraining order had been granted, after hearing evidence the judge passed an order dissolving the restraining order and denying an injunction. The bill of exceptions contains the following: “The court . . proceeded with an interlocutory hearing of said ease, for the purpose of determining whether or not the temporary restraining order already granted by the court in said case should be continued in effect until the trial term of said case. . . The court sustained the objections of defendants’ counsel to the admission of said deed in evidence, ruled that the same was invalid, and ordered the temporary injunction theretofore granted be dissolved. To which ruling and order counsel for plaintiff then and there excepted and now excepts, and assigns the same as error on the ground that the same was contrary to law.” Held:
1. This did not except to the refusal of an injunction.
2. A writ of error will not lie to an order dissolving a temporary restraining order. Forrester v. Denny, 169 Ga. 435 (150 S. E. 555), and cit.; Taylor v. Cleghorn, 178 Ga. 765 (174 S. E. 239); Jett v. Gordon, 179 Ga. 627 (176 S. E. 647); Lynch v. Reins, 180 Ga. 647 (180 S. E. 121).

Writ of error dismissed.


All the Justices concur.